      CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 1 of 24




                             LINITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


American Crystal Sugar Company,                           Civil File No:               19-ECT/LIB
                                                                            0: 19-cv-023
                                                                           Case Type: CONTRACT
         Plaintiff,

vs.
                                                       DEFENDANT BIWER &
                                                       ASSOCIATES, INC.'S ANSWER TO
Biwer & Associates, Inc.,
                                                       COMPLANTAND
                                                       COUNTERCLAIM
          Defendant.

        Defendant Biwer     & Associates, Inc. ("Biwer"),          as and for its Answer to   Plaintiff

American Crystal Sugar Company's ("Plaintiff' and./or "American Crystal") Complaint,

states and alleges as   follows. Biwer denies each and every allegation in the Complaint to

the extent the allegations have not been specifically admitted below.

                                         THE PARTIES

        1.     In response to Paragraph 1, upon information and belief, Biwer admits the

information about Plaintiff      s name and business   location.

       2.      In response to Paragraph 2, Biwer admits the allegations.

                                 JURISDICTION AND VENUE

       3.      In     response   to   Paragraph   3,   Plaintiff   s assertion of    subject matter

jurisdiction is a legal assertion, not a factual allegation capable of being admitted or

denied. But Biwer does not contest that this Court has subject-matter jurisdiction over

this matter.

       4.      In response to Paragraph 4, Plaintiff s venue assertion is a legal assertion,

not a factual allegation to be admitted or denied. But Biwer does not contest venue.
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 2 of 24




                                           BACKGRO{JND

        5.      In response to Paragraphs 5, 6,7, 8,9, 10, and   ll,   the information provided

in these paragraphs is contained in Plaintiff s ACSC Ag System Replacement Request for

Proposal and/or website, and to the extent the truth of     it is relevant,   puts Plaintiff to its

strictest proof thereof.

        6.      In   response   to Paragraph 12, Biwer admits it had several introductory
phone calls with American Crystal representatives in August and September 2017 during

which Biwer provided an overview of its software solutions and American Crystal

provided an overyiew of its operations and needs. Biwer denies any in-person meetings

with American crystal representatives took place in August or September 2017. As to the

remainder of the allegations in this Paragraph, Biwer is without sufficient knowledge to

admit or deny and therefore puts Plaintiff to its strictest proofthereof.

        7.      In response to Paragraph 13, Biwer lacks suffrcient knowledge to either

admit or deny the allegations, and to the extent the truth of it is relevant, puts Plaintiff to

its skictest proof thereof.

        8.     In response to Paragraph 14, Biwer lacks sufficient knowledge to either

admit or deny the allegations, and to the extent the truth of it is relevant, puts Plaintiff to

its strictest proof thereof.

       9.       In response to Paragraph 15, Biwer lacks sufficient knowledge to either

admit or deny the allegations, and to the extent the truth of it is relevant, puts plaintiff to

its strictest proof thereof.
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 3 of 24




        10.       In   response   to Paragraph 16, Biwer acknowledges receipt of American

Crystal's Ag System Replacement Request for Proposal, a document which speaks for

itself, but lacks sufficient knowledge to either admit or deny the other allegations

contained in Paragraph 16, and to the extent the truth of it is relevant, puts Plaintiff to its

strictest proof thereof.

        11. In response to Paragraph 17, Biwer acknowledges                 the existence of
American Crystal's Ag System Replacement Request for Proposal, a document which

speaks for     itself. At no time did Biwer represent or promise that it would provide a turn-

key solution for the project. Biwer lacks sufficient knowledge to either admit or deny the

remaining allegations contained in Paragraph 17, and to the extent the truth          of it   is

relevant, puts Plaintiff to its strictest proof thereof.

       12. In response to Paragraph 18, Biwer acknowledges                  the existence of
American Crystal's Ag System Replacement Request for Proposal, a document which

speaks for itself.

       13.       In response to Paragraph 19, upon information and belief, Biwer admits the

allegations.

       14.       In response to Paragraphs 20 and 21, Biwer admits the allegations.

       15.        In response to the second sentence of Paragraph 22,, Biwer admits that in

its project proposal, and at meetings in which it was discussed, Biwer represented that it

had the experience and expertise to capture (with American Crystal's cooperation and

involvement) American Crystal's functional needs and business requirements to deliver         a

configured CPS. Biwer admits the allegations in the other sentences of Paragraph 22.
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 4 of 24




        16.      In   response   to   Paragraph 23, Biwer admits the allegation      in the first
sentence. Biwer specifically denies the allegation in the last sentence in Paragraph 23.

        l7   .   In response to Paragraph 24, Biwer admits the allegations.

        18.      In response to Paragraph 25, Biwer admits it represented customization and

configuration are contingent on Plaintiff fulfilling            its obligation to define   detailed

requirements.

       19.       In   response   to Paragraph 26, Biwer admits it was aware of the overall

project goals and timeline which were contingent on Plaintiffs contractual requirement

to share requirements, confirm the accuracy of the requirement definition and validation

of the user stories, all of which it failed to do in   a   timely manner.

       20.       In response to Paragraph27, Biwer denies the allegations.

       21.       In response to Paragraph 28, with respect to the first sentence, Biwer admits

its initial estimate of the cost to implement the RFP requirements was $895,000 +l- l5yo.

With respect to the second sentence, Biwer admits the allegations.

       22.       In response to Paragraph 29, Biwer generally agrees with the allegations

with the understanding at this stage the parties were still discussing "high level" and not

detailed requirements.

       23.       In response to Paragraph 30, Biwer admits having additional pre-contract

meetings with Plaintiff in which the requirements from the RFP were always                 in flux.

With respect to the last sentence, Biwer denies making representations about its 'lurn-key

ability.- Biwer lack is unable to admit or deny the remaining allegations in the last

sentence because Plaintiff has not identified any particular representations related to the




                                                 4
      CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 5 of 24




subject matters identified, who made the representations, and when the representations

were made.

       24.      In response to Paragraph 31, Biwer admits the allegations.

       25.      In response to Paragraph 32, Biwer admits the allegations in the first two

sentences. In response to the allegations in the third sentence, Biwer admits that during

the onsite meetings held on September 17-19, 2018, Biwer received an opportunity to

gather highJevel information about American Crystal's            Ag    System and business

requirements, but Biwer denies it was an opportunity for a detailed study. Biwer denies

the allegations inthe hnal sentence ofParagraph 32.

       26.      In response to Paragraph 33, Biwer admits the allegations in the first three

sentences. Biwer denies all remaining allegations in Paragraph 33.

       27   .   In response to Paragraph 34, Biwer admits the allegations.

       28.      In   response   to Paragraph 35, Biwer admits certain representations were

made by Mr. Biwer about its qualifications, and specifically deny that any representations

made by him were false.

       29.      In   response   to Paragraph 36, Biwer admits the allegations in the first

sentence. With respect to the second sentence, Biwer lacks sufficient knowledge to either

admit or deny the allegations, and to the extent the truth of it is relevant, puts Plaintiff to

its strictest proof thereof.

       30.      In   response   to Paragraph 37, Biwer admits that American Crystal        and

Biwer entered into the Contract Services Agreement and Software Licensing Agreement

both of which had an effective date of Januarv 14. 2019. Biwer admits it entered into a
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 6 of 24




Statement of Work (SOW) agreement with American Crystal, but denies its effective date

was March 13, 2019. The effective date of the SOW was Februarv 8. 2019. Biwer

further admits that the parties' contract included the Contract Services Agreement,

Software Licensing Agreement and SOW. Biwer denies the allegations in Paragraph 37

to the extent it is implied that there were no subsequent modifications to the parties'

written contract after the effective dates of the Contract Services Agreement, Software

Licensing Agreement and SOW. Biwer denies the remaining allegations in Paragraph 37.

       31.    In response to Paragraph 38, Biwer admits the allegations.

       32.    In   response to Paragraph 39, Biwer admits that the SOW provided that

Biwer's professional services would be compensated on a time and materials basis the

total cost of which would not exceed $ 1.2 million. but the "not to exceed" amount did not

include travel costs and it was subject to change based on significant changes in the scope

of the project through the change order process. Biwer admits that it agreed to charge

$175 per hour for its professional services performed as part of the SOW. Biwer futther

admits in the SOW Biwer would hold back 10% on all of its professional service invoices

the payment of which would occur in two separate amounts tied to the successful

completion of milestones referenced on page 8 of the SOW. Biwer denies any remaining

allegations in Paragraph 39.

       33.    In   response    to   Paragraph 40, Biwer denies that American Crystal was

never able to use Biwer's CPS "because Biwer failed to complete a single Milestone."

American Crystal was not able to use the CPS because American Crystal wrongfully and

prematurely terminated the parties' contract and American Crystal materially breached
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 7 of 24




the parties' contract by failing to abide the customer obligations in the "Cooperation"

provision (section 3.2) of the Contract Services Agreement and the "Work Requirements"

and "Duties of Customer" provisions of the SOW. Biwer admits that American Crystal

has paid an amount of money to Biwer for software implementation fees, the amount         of

$500,000   to Biwer for a software       license   to use Biwer's Commodity   Procurement

System, and $44,835 for Oracle license fees. Biwer lacks sufficient knowledge to admit

or deny whether and in what amount American Crystal spent money on hardware for the

project and puts Plaintiff to its strict burden of proof. Biwer denies all remaining

allegations in Paragraph 40.

       34.   In    response   to   Paragraph 41, Biwer denies the allegations   in the first

sentence. Biwer admits that the Contract Services Agreement contains the "time is of the

essence" and warranty provisions referenced in the final two sentences of Paragraph 41.

       35.    ln response to Paragraphs 42 and 43, Biwer denies the allegations.

       36.    In response to Paragraph 44, Biwer admits the allegation.

       37.    In   response   to Paragraph 45, Biwer admits the SOW provided that the

Applicable Specifications generally needed to be approved before Biwer could begin

development work. However, the SOW also expressly states Biwer could begin

development work on parts of the project for which there was approval of Applicable

Specifications. Biwer admits the remaining allegations in Paragraph 45.

       38.    In response to Paragraphs 46 and 47, Biwer admits the allegations.

       39.    In response to Paragraphs 48,49 and 50, Biwer denies the allegations.
          CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 8 of 24




          40.       In response to Paragraph 51, Biwer admits that the allegation accurately

quotes part        of the cited provision of the Contract           Services Agreement. The same

contractual provision partially quoted by American Crystal also states, "Customer agrees

that it   will   cooperate with Biwer in accomplishing the purpose of the services."

           41.     In response to Paragraphs 52, Biwer denies that the "blueprinting phase"        of

a software implementation project is synonymous with the "design phase" but otherwise

generally admits the allegations with the additional caveat that another critical component

ofthe blueprinting phase is the customer's involvement is needed.

           42.     In response to Paragraphs 53, 54 and 55, Biwer admits that these broad-

statements are generally true             but Biwer denies the broad statements are precisely

applicable to the services and software solution              to be delivered by Biwer under      the

contract at issue. Biwer's contract with American Crystal did not make Biwer responsible

for the design or implementation of American Crystal's entire ERP system.

           43.      In   response   to   Paragraphs 56, Biwer admits that under the agreements

applicable to the project, Biwer had partial responsibility for completion of the design

phase of the project. American Crystal also had contractual responsibilities during the

design phase        of the project. The remaining allegations in         Paragraph 56 pertaining to

design phase responsibilities of Biwer includes redundant statements about creating test

scenarios and creating test data, but Biwer admits those allegations are generally true

subject     to American Crystal's           assurances that   it   would provide all   of its detailed
requirements        to make possible the creation of test scenarios and test data. Biwer
      CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 9 of 24




specifically denies it failed to comply with any ofthe obligations referenced in Paragraph

56.

       44.       In response to Paragraph 57, Biwer admits the allegations in the first two

sentences. Biwer denies all remaining allegations in Paragraph          57.   Milestone   I   in the

SOW was a foundational piece to establish American Crystal's shareholder accounting

requirements.

       45.      In response to Paragraphs 58 and 59, Biwer denies the allegations.

       46.      In   response   to   Paragraph 60, Biwer admits   it   had three sepaxate onsite

meetings at American Crystal in February, March and May of 2019 to capture American

Crystal's business requirements. Biwer denies the remaining allegations in Paragraph 60.

       47   .   In response to Paragraph 61, as stated previously in this Answer, Biwer

admits the      sow   generally provided that development work should not begin before

Applicable Requirements are approved by American crystal. But the statement of work

also expressly stated that      it   was not necessary for all Applicable Requirements to be

approved before any development work could begin. Biwer admits that a limited amount

of development work began before American Crystal had approved all of the Applicable

Requirements for the entire project. Biwer denies the limited amount             of   development

work created unnecessary rework. Biwer denies that its limited development work

violated either the SOW or the unspecified industry standards alluded to in American

Crystal's allegation. To the extent that Paragraph 61 implies that Biwer began any

development work without American Crystal's awareness and consent, the allegation is

denied.
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 10 of 24




       48.    In response to Paragraphs 62 and 63, Biwer denies the allegations.

       49.    In response to Paragraph 64, the allegation about Mr. Biwer and the Biwer

consultants' duty   to disclose is a legal statement for which no         response   is required.

Biwer denies that its alleged written statements of fact were false, misleading and

material. Biwer admits its project team knew, generally, that American Crystal would be

relying on Biwer's project team to perform the contractual professional services. In all

other respects, express or implied, the allegations in Paragraph 64 are denied.

       50.    In response to Paragraphs 65, 66 and 67, Biwer denies the allegations.

       5l. In       response   to    Paragraph   68, Biwer denies         it   made fraudulent

misrepresentations or continued failures to meet its contractual obligations. Biwer denies

that American Crystal had no choice but to terminate the agreements. With respect to the

remaining allegations in Paragraph 68 pertaining to the mental state of American Crystal

and its decision making, Biwer lacks sufficient knowledge to either admit or deny the

allegations, and to the extent the truth of   it is relevant, puts Plaintiff to its strictest proof

thereof.

       52.    In   response   to   Paragraph 69, Biwer admits the Contract           for   Services

contains such provisions. Biwer specifically denies         it   materially breached any     of   its

agreements with American Crystal.

       53.    In response to Paragraph 70, Biwer admits the Software License Agreement

contains such provisions. Biwer specifically denies         it   materially breached any     of   its

agreements   with American Crystal and further denies it received a                   meaningful

opportunity to perform the implementation and testing activities set forth in the SOW.




                                                10
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 11 of 24




       54.    In response to Paragraph 71, Biwer admits American Crystal notified Biwer

it believed Biwer was in material breach of the Agreements, however, Biwer specifically

denies it was in material breach.

       55.    In response to Paragraph 72,Biwer denies the allegations.

       56.    In response to Paragraph 73, Biwer denies it was in material breach of its

contract with American Crystal at any time during the cure period. Biwer also denies that

American crystal properly terminated the agreements pursuant        to   section 6.2   of   the

Contract Services Agreement or 7.1(e) of the Software License Agreement. Biwer denies

it owes any obligation to repay the fees that American Crystal paid on the project.

       57. In     response     to   Paragraph   74, Biwer admits the Contract         Services


Agreement and Software License Agreement include the provisions cited                  in   the

allegation. However, Biwer denies that it matelially breached either agreement. Biwer

also denies that American Crystal properly terminated the Contract Services Agreement

or the Software License Agreement.

       58.    In response to Paragraph 75, Biwer admits that American Crystal has paid

an amount of money to Biwer for software implementation fees, the amount of $500,000

for a software license to use Biwer's commodity Procurement system, and $44,835 for

Oracle license fees. Biwer admits that American Crystal asked for all fees paid to be

refunded. Biwer denies    it   has breached the contract   or made any   misrepresentations.

Biwer further denies that American Crystal needed to find another consultant to complete

the replacement of its Ag System when American Crystal decided (wrongfully) to

terminate the contract.




                                                ll
        CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 12 of 24




                                         COUNT    I
                              (BREACH OF CONTRACT)

         59.   Paragraph 76 ofthe Complaint does not call for a response. To the extent a

response is required, Biwer reincorporates each of its responses to the earlier paragraphs

of the Complaint.

         60.   In response to Paragraph 77, Biwer admits the allegation.

         61.   In response to Paragraphs 78,79, and 80, Biwer denies the allegation.

         62.   In response to Paragraph 81, Biwer denies it materially breached any of the

agreements with American Crystal and further denies there was a reasonable opportunity

to cure the breach perceived by American Crystal.

         63.   In response to Paxagraph 82, Biwer denies it had any material breaches to

cure.

         64.   In response to Paragraphs 83, 84 and 85, Biwer denies the allegations.

                                         COUNT    II
                      (FRAUDULENT MISREPRESENTATION)

         65.   Paragraph 86 ofthe Complaint does not call for a response. To the extent a

response is required, Biwer reincorporates each of its responses to the earlier paragraphs

of the Complaint.

          66. In response to Paragraph 87, Biwer denies that any of the alleged
representations was material or false.

         67.   ln response to Paragraph 88, 89, 90 and 91, Biwer denies the allegations.




                                             l2
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 13 of 24




                                         COUNT       III
                      (NEGLIGENT MISREPRESENTATION)

       68.   Paragraph 92 ofthe Complaint does not call for a response. To the extent a

response is required, Biwer reincorporates each of its responses to the earlier paragraphs

of the Complaint.

       69.   Biwer asserts that the allegation in Paragraph 93 is a legal conclusion to

which no response is required. To the extent this paragraph is deemed to include factual

allegations, Biwer denies them.

       70.    In response to Paragraph 94, Biwer denies the allegations.

       7l.    In response to Paragtaph 95, Biwer admits, generally, it was aware that

American Crystal would be relying on Biwer's knowledge, expertise and experience to

perform the contractual professional services to implement the CPS solution. Biwer

denies the remaining allegations in Paragraph 95.

       72. In response to Paragraph 96, Biwer denies that any of the alleged
representations was material or false.

       73.    In response to Paragraphs   97   ,98,99 and   100, Biwer denies the allegations.

                               AFFIRMATIVE DEFENSES

       l.     Biwer asserts that Plaintiff s Complaint fails to state a cause of action upon

which relief may be granted.

       2.     Biwer asserts that American Crystal's attempt to terminate the Contract

Services Agreement, the Software License Agreement and the Statement                 of   Work,




                                                l3
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 14 of 24




occuned prematurely under circumstances not authorized             by the terms of     those

agreements. American Crystal's termination constituted an anticipatory breach.

       3.      Biwer asserts that American Crystal violated its contractual obligations

under sections 3.2 and 10.15 of the Contract Services Agreement and the "Duties             of

Customer" under the Statement       of Work by failing to   cooperate and coordinate with

Biwer's project team      in a timely manner with      respect   to the following   customer

oblieations:

                    American Crystal failed to review, provide feedback and approve the
                    Applicable Requirements submitted by Biwer in a reasonably timely
                    fashion as needed for advancement of the project;

               b. American Crystal failed provide Biwer with access to adequate
                  lesources and American Crystal's intemal subject matter experts as
                  needed for advancement of the project;

                    American Crystal failed to set up hardware to create a developmental
                    environment so that Biwer had someplace to deliver products for
                    review, comment and approval by American Crystal as needed for
                    advancement of the project;

               d. American Crystal failed to deliver detailed functional requirements to
                  Biwer in a reasonably timely fashion as needed for advancement of the
                  project; and


               e.   American Crystal failed to provide the project management and
                    oversight contemplated in the SOW, including lack of participation in
                    status report meetings with the executive oversight team and meetings
                    during the kick-offphase of the project as necessary to organize the
                    project and create a project plan for the design phase ofthe project,

Each of these failures by American Crystal was a prior material breach of the Contract

Services Agreement and/or Statement          of Work thwarting and delaying          Biwer's

oerformance of its contractual responsibilities.




                                              t4
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 15 of 24




       4.             Biwer asserts that the principal purpose of the written contract between

Biwer and American Crystal was the completion of a customized software platform for

American Crystal. Biwer's performance of the contractual services contemplated by the

Contract Services Agreement and the Statement                 of Work was prevented by American

Crystal's conduct in: (a) creating delays in the kickoff and design phases of the project

thereby throwing all milestone deadlines in the Statement of Work substantially behind

schedule; (b) failing to provide sufficient information requested by Biwer for project

performance in a reasonably timely manner; (c) failing to devote reasonably adequate

American Crystal employee resources                    to fulfill American Crystal's    cooperation

obligations; and (d) failing to provide timely review and approval of Biwer's project

related submissions during the course ofthe project.

       5.             Biwer asserts that American Crystal's claims are barred in whole or in part

by American Crystal's consent or ratification of the actions of Biwer that American

Crystal now challenges.

       6.             Biwer asserts that American Crystal's claims are barred or limited by

Plaintiff   s   failure to mitigate damages.

       7    .         Biwer asserts that,   if   American Crystal sustained any damages, the same

was caused by American Crystal's own conduct.

       8.             Biwer asserts section 8.1 of the Contract for Services precludes American

Crystal's recovery of consequential, incidental, or special damages ("including lost

profrts") based on        a breach   of contract theory of recovery. In addition, section 8.2 of the

Contract        for   Services provides the exclusive limited remedy available        to   American




                                                       15
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 16 of 24




Crystal in the event of a breach of contract, negligence or misrepresentation by Biwer

(each of which liability theories is expressly denied, above).

       9.     Biwer asserts that American Crystal knowingly waived any contractual

right it may have once had to rely upon the taxget dates for the milestones of the project

that were originally stated in Exhibit B of the SOW because American Crystal's project

team leadership subsequently issued new milestone target dates during the course of the

project, after discussing and agreeing upon those new milestone target dates with Biwer

project team members, and American Crystal published those new target dates on its

website.

       10.    Biwer asserts that Plaintiffs claims may be baned in whole or in part by

the doctrine of unclean hands.

       11.    Plaintiffs claims may be barred by any and all of the affirmative   defenses


contemplated by Rule 8(c) of the Federal Rules of    civil Procedure. To the extent which

Plaintiffs claims may be barred by one or more of said aff,rrmative         defenses, not

specifically spelled out above, and cannot be determined until there is further discovery,

Defendant reserves the right to amend this Answer to add affirmative defenses as the

facts of the case are further developed.




                                              l6
    CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 17 of 24




              COUNTERCLAIMS OF BIWER & ASSOCIATES.INC.
              AGAINST AMERICAN CRYSTAL SUGAR COMPANY

      Biwer & Associates, Inc., ("Biwer") for its counterclaim against American Crystal

Sugar Company states as follows:

                                           PARTIES

       l.    Counterclaimant Biwer is a Wisconsin corporation with its principal place

of business in Ha(land. Wisconsin.

      2.     Counterclaim Defendant American Crystal Sugar Company is a Minnesota

Cooperative with its principal place of business in Moorhead, Minnesota.

                                     JURISDICTION

      3.      This Court has jurisdiction under 28 U.S.C. $ 1332 because Biwer and

American Crystal are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

       4.     Venue is proper under 28 U.S.C.        $   1391 based on the location   of   a


substantial part of the events and activities underlying this counterclaim took place in

Minnesota terms of the contract between the parties which is at issue in this counterclaim.

                              FACTUAL ALLEGATIONS

       5.     American Crystal and Biwer entered into a contract comprised of three

agreements under     which Biwer would provide software and services for                the

implementation of a customized software solution called "CPS" that would eventually

allow American Crystal to manage its commodity procurement-related tasks as                a


component of American Crystal's larger Enterprise Resource Planning (ERP) software




                                              t7
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 18 of 24




platform. To be clear, Biwer's contract with American Crystal did not contemplate Biwer

providing American Crystal's ERP software platform. Efforts to carry-out the contract

and implement a hnished CPS software solution for American Crystal shall be referred to

as "the   project."

          6.    The three written agreements comprising the contract between American

Crystal and Biwer included a Contract Services Agreement with an effective date of

January 14,2019, a Software License Agreement with an effective date of January 14,

2019, and a Statement of Work (SOW) with an effective date of February 8,2019.

          7.     The contract services Agreement contains the terms and conditions under

which Biwer and American Crystal agreed that Biwer would provide a variety of

software solutions and professional technology development and integration services.

          8.     The software License Agreement contains the terms and conditions under

which Biwer and American Crystal agreed that American Crystal would receive a license

permitting the use of a suite of software programs from Biwer's Commodity Procurement

System, which is designed to manage procurement-related tasks for clients.

          g.     The   Sow   described, among other things, the scope ofprofessional services

that Biwer would perform under the contract for Services. Under the       sow,   the finished

CPS software solution was to be delivered incrementally with the achievement           of   15


milestones each of which involved different tasks and deadlines for completion. The

scope     of professional services and the deadlines of the milestones in the SOW were

subj ect   to change by agreement ofthe parties.




                                                l8
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 19 of 24




      10.           Biwer's performance of its contractual responsibilities was not possible

without significant cooperation throughout the project from American Crystal. In

multiple respects, the parties' contract expressly contemplated the need for such

cooperation.

          I   1.    The Contract for Services included an obligation on the part of American

Crystal       to   cooperate   with Biwer's efforts to perform its contractual services on        the


project. In section 3.2 of the contract for Services, American crystal acknowledged

"that certain aspects ofthe Services require cooperation and coordination with Customer

personnel." In section 3.2, American Crystal agreed "to make available, as reasonably

necessary, the resources required            to   complete the Services. Customer shall use

reasonable efforts        to   ensure timely completion   of such   aspects and any delay    in   the


completion of the Services due to Customer's inability to perform such aspects                 in   a


timely fashion shall not work to prejudice Biwer with regard to payment" of                       the


payments called for in the          sow.   Section 3.2 further provided that Biwer would work

with American Crystal to complete a SOW.

              12.    ln section 5.1 of the Contract for Services, American Crystal agreed "that

it will       cooperate   with Biwer in accomplishing the purposes of' Biwer's professional

services under the SOW.

          13.        In section 10.15 of the Contract for Services, American Crystal agreed to

fully cooperate and work in a timely manner with Biwer          as necessary to   facilitate Biwer's

performance of its contractual obligations to American Crystal and to facilitate the timely

resolution of all problems that may arise and impact Biwer's professional services.




                                                    l9
    CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 20 of 24




           14.   Under the SOW, Biwer and American Crystal agreed that the project

managers from both companies would have responsibility of managing the scope of the

project.

           15.   Under the SOW, American Crystal agreed to assume the following

contractual duties in connection with the project:

                 a.   American Crystal would designate a project Manager for the project, a
                      person who would administer the SOW for American Crystal;

                 b.   American Crystal's Project Manager or his4rer designee would serve as
                      American Crystal's liaison with Biwer and ..shall review and give
                      approval to" the details of the scope of work and professional services
                      under the SOW;

                 c.   American Crystal would provide and make resources available for the
                      purpose of filling the following roles on the project - project manager,
                      subject matter experts, business analysts, enterprise system architects,
                      QA / application acceptance testers, developers and other roles that may
                      be needed to complete the project; and

                 d. American Crystal would examine       documents submitted by Biwer and
                      render decisions pertaining thereto "promptly, to avoid unreasonable
                      delay" in the progress of Biwer's work.

        16.      On June 19, 2019, American Crystal formally began the process of

terminating the contract by noti$'ing Biwer that Biwer was in material breach. However,

Biwer was not in material breach. American Crystal wrongfully terminated its contract

with Biwer. American Crystal started the termination process before expiration of any of

the existing deadlines for the achievement of any of the milestones in the SOW.

        17.      From the date the parties entered into the Contract for Services through the

date   of wrongfully      termination, American Crystal delayed and prevented Biwer's




                                               20
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 21 of 24




perfonnance of the professional services and the achievernent of milestones under the

sow.

                                        COUNT I
                                   (Breach of Contract)

       18.    Biwer realleges and reincorporates the allegations in Paragraphs I through

17 of the Counterclaim.

       19.    The contract between Biwer and American Crystal relating to the project

was supported by offer and acceptance by the parties.

       20.    The contract between Biwer and American Crystal for the project was

supported   by valid   consideration as the parties exchanged promises involving the

performance of services, the assumption of responsibilities, the payment of money, and

the forbearance of rights as reflected in greater detail within the Contract for Services,

SOW and Software License Agreement.

       21.    American Crystal had contractual responsibilities for cooperating and

coordinating with Biwer to facilitate Biwer's performance of the professional services

and achievement of milestones in the SOW.

       22.    American Crystal materially breached the Contract for Services and the

SOW by failing to   satisf American Crystal's cooperation   and coordination

responsibilities in the following respects:

              a.   American Crystal failed to review, provide feedback and approve the
                   Applicable Requirements submitted by Biwer in a reasonably timely
                   fashion as needed for advancement of the project;




                                              2l
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 22 of 24




             b. American Crystal failed provide Biwer with access to adequate
                resources and American Crystal's intemal subject matter experts as
                needed for advancement of the project;

                   American Crystal failed to set up hardware to create a developmental
                   environment so that Biwer had someplace to deliver products for
                   review, comment and approval by American Crystal as needed for
                   advancement of the project;

              d. American Crystal failed to deliver detailed functional requirements to
                 Biwer in a reasonably timely fashion as needed for advancement of the
                 proj ect; and



              e.   American Crystal failed to provide the project management and
                   oversight contemplated in the SOW, including lack of participation in
                   status report meetings with the executive oversight team and meetings
                   during the kick-offphase of the project as necessary to organize the
                   project and create a project plan for the design phase of the project.

       23.    American Crystal also materially breached the contract by terminating it

prematurely and in the absence of a material breach on the part of Biwer, which violated

the agreed-upon terms of termination set forth in section 6.2 of the Contract for Services.

       24.    As a direct and proximate result of American Crystal's breach of contract,

Biwer has sustained damages, including but not limited to unpaid charges for Biwer's

professional services rendered on the project, the economic benefits of the conhact that

Biwer would have enjoyed had American Crystal honored the contract to completion,

harm to Biwer's professional reputation within the industry, attomey's fees, and costs

associated with the unexpected reallocation of Biwer's personnel and resources following

wronsful termination of the contract.




                                             22
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 23 of 24




                                      COUNT II
                    @reach of Duty of Good Faith and Fair Dealing)

       25.   Biwer realleges and reincorporates the allegations in Paragraphs 1 through

24 of the Counterclaim.

       26.   The contract between Biwer and American Crystal included an implied

covenant ofgood faith and fair dealing in the parties' conduct in the performance of that

contract.

       27.   American Crystal violated the covenant of good faith and fair dealing by:

             a. Terminating the contract prematurely without         cause and without a
                   reasonable opportunity to cure the vaguely alleged breach;

             a.    American Crystal failed to review, provide feedback and approve the
                   Applicable Requirements submitted by Biwer in a reasonably timely
                   fashion as needed for advancement of the project;

             b.    American Crystal failed provide Biwer with access to adequate
                   resources and American Crystal's intemal subject matter experts   as
                   needed for advancement of the project;

              c,   American Crystal failed to set up hardware to create a developmental
                   environment so that Biwer had someplace to deliver products for
                   review, comment and approval by American Crystal as needed for
                   advancement of the project;

              d.   American Crystal failed to deliver detailed functional requirements to
                   Biwer in a reasonably timely fashion as needed for advancement of the
                   projecl and

              e.   American Crystal failed to provide the project management and
                   oversight contemplated in the SOW, including lack of participation in
                   stafus report meetings with the executive oversight team and meetings
                   during the kick-offphase ofthe project as necessary to organize the
                   project and create a project plan for the design phase of the project'




                                             z)
     CASE 0:19-cv-02319-ECT-LIB Document 24 Filed 12/20/19 Page 24 of 24




         28.   Biwer has sustained damages including lost eamings, additional expenses,

and reputational harm as a direct and proximate result of American Crystal's breach      of

the duty ofgood faith and fair dealing.

      WHEREFORE, Biwer prays for judgment of this Court:

         l.    Dismissing Plaintiff s Complaint with prejudice;

         2,    Awarding damages to Biwer in an amount to be determined at trial;

         3.    Awarding Biwer its costs and expenses incurred in this action, including

reasonable attomeys' fees; and

         4.    Awarding Biwer such other and further relief as this Court deems just and

equitable.




                                          ARTHUR, CHAPMAN, KET"IERING,
                                          SMETAK      & PtrGLA, P.A,


Dated:   December20,2019                  s/Eugene C. Shermoen. Jr'
                                          Eugene C. Shermoen, Jr.(#183246)
                                          Timothy J. Carrigan (#0338412)
                                          500 Young Quinlan Building
                                          8l South Ninth Steet
                                          Minneapolis, MN 55402-32 I 4
                                          P: (612) 339-3s00
                                          F: (612) 339-7655
                                          ecshermoen@Arthu€hapman.com
                                          tj cani gan@ArthurChapman. com


                                          Attorneys   for Defendant Biwer   &   Associates,
                                          Inc.




                                             24
